DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-17, drawn to a dressing assembly having multiple sealing members, classified in A61F1 3/0008.
II.    Claims 18-34, drawn to a dressing assembly having a different sealing member, classified in A61M1/0088.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have both different design and mode of operation. Invention I includes multiple sealing members which form different attachments from the ones that would be formed in invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching 
During a telephone conversation with Christopher Miller on 11 February 2021 a provisional election was made without traverse to prosecute the invention of group II, claims 18-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 20120209226).
Regarding claim 35, Simmons discloses system for treating a tissue site comprising a dressing bolster (204) comprising foam having a first side and second side (figure 4), a comfort layer (210) having a first and second side, the first side of the comfort layer coupled to the second side of the bolster (figure 4), a sealing ring (248, [0053]) comprising an absorbent ([0027], [0039] equivalent part 117 which is also a sealing ring), a sealing member (224, figure 4, [0047]) configured to cover the dressing assembly and create a sealed space between the dressing and tissue ([0047]), a reduced pressure source (equivalent part 144, figure 1, [0032]) configured to be coupled in fluid communication with the sealed space.

Regarding claim 20, Simmons further discloses the absorbent comprises a natural gum such as carboxyl methyl cellulose i.e., cellulose gum ([0039], [0053] ring made of sealing material, Simmons states The sealing material may include hydrocolloids, hydrogels, silicone polymers (both crosslinked [gels] and uncrosslinked), natural gums (xanthan, guar, cellulose). By stating “sealing material”, Examiner interprets Simmons as not only referring to the sealing ring 117 but to the composition of all materials that performing the sealing which includes the sealing ring 248).
Regarding claim 21, Simmons further illustrates the sealing ring positioned around a circumference of the dressing bolster (figure 3).
Regarding claim 22, Simmons further discloses the sealing ring is positioned at a lateral edge of the dressing bolster (248 surrounds bolster, figure 4).
Regarding claim 23 and 28, Simmons further discloses the second side of the comfort layer is exposed to be placed directly against tissue (middle portion of 210 is exposed with no other layer underneath), The sealing ring configured to surround the tissue site and portion of the layer (figure 4).
Regarding claim 24, Simmons further discloses the sealing ring has a hardness between 70-80 Shore OO ([0053]).
Regarding claim 25, Simmons further discloses the sealing ring has a thickness between 0.7mm and 1.25mm ([0053]).
Regarding claim 26, Simmons further discloses the ratio of the sealing member thickness and the ratio of the thickness of the sealing member is between 2.7 to 7 ([0053]).
Regarding claim 27, Simmons further discloses the sealing ring extends beyond a lateral edge of the dressing bolster and a lateral edge of the comfort layer (figure 4).

Regarding claim 30, Simmons further discloses the comfort layer is made of woven material ([0023]).
Regarding claim 31, Simmons further discloses the bolster having longitudinal and lateral cuts on the first side of the bolster, the longitudinal cuts being normal to lateral cuts (figure 5).
Regarding claim 32, Simmons further discloses the bottom release (256) member in contact with the second side of the sealing ring, the bottom release member configured to cover the sealing ring and to be removable from the sealing ring ([0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Brenneman (US 2008/0269657).
Regarding claims 33-34, Simmons does not teach the bottom release member made of polar semicrystalline polymer or polyethylene terephthalate.
Brenneman discloses adhesive overbandages in the same field of invention as the Applicant. Brenneman teaches wicking layers and breathable layers are commonly made from polyethylene terephthalate or semi-crystalline polyamides ([0036]). 
It would have been obvious to a person skilled in the art at the effective filling date of the invention to use PET to make the bottom release member to achieve a desirable permeability and wicking properties ([0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781